Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not teach or suggest a method for managing an optical network unit (ONU) in a passive optical network, comprising:
determining a first quiet window and a second quiet window; and
allocating the first quiet window to an ONU within a first preset distance range and allocating the second quiet window to an ONU within a second preset distance range,
wherein a distance between an optical line terminal (OLT) and the ONU within the first preset distance range is less than a distance between the OLT and the ONU within the second preset distance range.
Regarding Claim 13, the prior art does not teach or suggest an optical line terminal (OLT), comprising a processor, and a memory configured to store a computer program executable by the processor,
wherein the processor is configured to perform a method for managing an optical network unit (ONU) when executing the computer program, the processor is configured to:
determine a first quiet window and a second quiet window; and
allocate the first quiet window to an ONU within a first preset distance range and allocating the second quiet window to an ONU within a second preset distance range.
wherein a distance between an optical line terminal (OLT) and the ONU within the first preset distance range is less than a distance between the OLT and the ONU within the second preset distance range.
Regarding Claim 15, the prior art does not teach or suggest a method for managing an optical network unit (ONU) in a passive optical network, comprising:
determining a third quiet window and allocating the third quiet window to the ONU,
wherein a start time of the third quiet window is T3 + a minimum response time of the ONU + a minimum loop delay between an optical line terminal (OLT) and N range extenders (REs) + an RE response time; and
wherein N is an integer greater than or equal to 1, T3 is a start time of sending uplink data by the ONU, the REs are disposed between the OLT and a third optical splitter, and the third optical splitter is disposed between the REs and the ONU.
United States Patent Application Publication 2018/0309518 A1 to Gao et al. discloses a system that coordinates communication from a plurality of ONUs to an OLT.  However, Gao does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/27/2021